Citation Nr: 0106481	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-16 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for  
non-Hodgkin's lymphoma.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the course of the appeal, the 
claim was transferred to the Chicago, Illinois RO.


REMAND

A preliminary review of the record discloses that additional 
evidence has been associated with the claims file subsequent 
to the statement of the case dated in June 2000 and has not 
been addressed by the RO.  This additional evidence consists 
of VA treatment records dated from April to August 2000.  The 
evidence must be addressed by the RO and included in a 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37(a) (2000).

The veteran contends that he is unable to obtain or retain 
employment as a result of his service-connected disabilities.  

The veteran is currently service-connected for PTSD, 
evaluated as 50 percent disabling, and non-Hodgkin's 
lymphoma, evaluated as noncompensably disabling.  

Upon review, the Board finds that it is unclear whether the 
veteran's inability to work is the result of service-
connected or nonservice-connected disabilities.  In this 
regard, the Board notes that in a February 2000 statement a 
VA psychologist and registered nurse indicated that the 
veteran was being treated for PTSD, addiction issues and 
major medical issues at the VA Medical Center in Milwaukee.  
They stated that his conditions were severe and chronic and 
that they "adversely affect his ability to work because of 
severe anxiety, hyperarousal, poor concentration, and 
decreased energy levels."  They concluded that the veteran 
was unemployable.  The examiner who conducted the February 
2000 VA examination found that the veteran's PTSD symptoms 
"would have a marked negative affect on his ability to work 
with coworkers and supervisors.  If he had employment where 
he could work alone, with minimum supervision by a non-
authoritarian supervisor, he would have the optimum 
opportunity to become a productive and reliable employee.  
However, his daily nightmares and headaches would lead to a 
very high rate of missed days of work, perhaps almost daily, 
so that this factor leads to a severe negative impact on his 
employability."  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD and non-
Hodgkin's lymphoma since August 2000.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine extent of the service-connected 
PTSD.  The claims folder and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The report of 
examination should reflect review of the 
claims folder.  The veteran should be 
requested to provide information 
concerning his recent social and work 
experience.  All necessary tests and 
studies, including appropriate 
psychological studies, should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology specifically 
attributable to PTSD as well as to any 
other psychiatric disorders found to be 
present.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be so specified.  
The examiner should indicate whether the 
veteran's substance abuse problems are 
due to his PTSD.  The examiner should 
also comment on the extent to which PTSD 
alone, as opposed to any nonservice-
connected medical disability, impairs the 
veteran's ability to establish and 
maintain effective or favorable 
relationships and to obtain or retain 
employment.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned, is to be included.  

The RO must inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




